Allowable Subject Matter
Claims 6-14, 18-24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 6 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, the first operational amplifier, the first resistive element and the first transistor are configured to generate, in combination, a first current that is mirrored onto the first diode, the second operational amplifier, the second resistive element and the second transistor are configured to generate, in combination, a second current that is mirrored onto the second diode, and the first current and the second current act, in combination, to temperature compensate the voltage-to-current-to-voltage converter.

Claim 11 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, the third diode is connected in series with the first diode and the fourth diode is connected in series with the second diode, the first operational amplifier, the first resistive element and the first transistor are configured to generate, in combination, a first current that is mirrored onto the first and third diodes, the second operational amplifier, the second resistive element and the second transistor are configured to generate, in combination, a second current that is mirrored onto the second and fourth diodes, and the first current and the second current act, in combination, to temperature compensate the voltage-to-current-to-voltage converter.

a current-to-voltage converter coupled to the series combination, the current-to-voltage converter having a logarithmic transfer function and configured to convert the current to an output voltage of the voltage-to-current-to-voltage converter, the output voltage being a logarithmic representation of the input voltage, the current-to-voltage converter comprises a diode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho (US Patent Number 6,066,976) discloses A logarithmic amplifier is provided with a calibration circuit to allow for current measurement over a wide-dynamic range;
Horanzy (US Patent Application Publication 2016/0139187 A1) discloses a current sense circuit that operates over a wide range of currents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862